Citation Nr: 0703680	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDING OF FACT

The veteran's acquired psychiatric disorder was not caused or 
aggravated by his active military service from May 1990 to 
June 1992.


CONCLUSION OF LAW

Service connection for an acquired psychiatric condition is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence. 38 C.F.R. 
§ 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

There is evidence in the veteran's claims folder that he had 
an acquired psychiatric disorder prior to entering military 
service.  Pre-service treatment records from March 1987 to 
June 1987 show that the veteran was hospitalized for 
psychiatric disorders prior to entering military service.  
These records confirm that the veteran's acquired psychiatric 
disorder existed prior to service.  

In October 2005, the Board remanded this case so that the 
veteran could undergo a VA psychiatric examination, after 
which the physician would opine as to whether the veteran's 
psychiatric disorder was aggravated in service or whether the 
symptoms he experienced while in the military were the 
natural progression of his condition.  VA sent a notice 
letter to the veteran at his current address.  The letter 
contained a date and time for his examination.  The veteran 
failed to report for the examination and did not show good 
cause for his absence.  38 C.F.R. § 3.655.  Therefore, there 
is no medical evidence of record to determine whether the 
veteran's psychiatric problems in service were the product of 
natural progression of his illness.  

The veteran's service medical records (SMRs) do not show that 
his psychiatric disorder increased in severity while he was 
in the military.  While he was treated for symptoms of his 
psychiatric disorder, there is no evidence to show that his 
actual condition worsened overall during his period of 
service.  The Board finds that a lack of any indication of 
increased disability while in service provides evidence 
against the claim.  The post-service medical record only 
supports this finding, indicating a disorder without 
connection with service. 

The Board finds that the service and post-service medical 
record, as a whole, fully supports a finding that there is 
clear and unmistakable evidence that the condition was not 
caused or aggravated by the veteran's limited period of 
service.  The appeal must be denied.  




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2002, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the March 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in the July 2006 supplemental statement 
of the case, the veteran was informed that a disability 
rating and effective date would be assigned if his claim was 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, Social Security Administration 
records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  The case was remanded in October 2005 so that the 
veteran could undergo an examination.  While the veteran 
received notice of this examination, he failed to report for 
his scheduled examination in February 2006.  In April 2006, 
the veteran indicated he had no more information to provide 
to the VA.  This correspondence indicates that the VA remains 
in contact with the veteran, yet the veteran has never 
provided a reason why he missed the VA examination.  No good 
cause was shown.  Another remand to secure an examination is 
not necessary.  The Board is satisfied as to compliance with 
its instructions from the October 2005 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


